Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 17, 2019

                                      No. 04-19-00238-CV

                   PREMIEANT INCORPORATED DBA PREMIEANT,
                                  Appellants

                                                v.

      Constance SNOWDEN as next Friend and Legal Guardian of Annette Snowden, an
                               incapacitated Person,
                                     Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI14231
                      The Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        This is an accelerated appeal. On May 7, 2019, we ordered appellant to provide written
proof that it had paid or made satisfactory arrangements to pay the fee for preparing the
reporter’s record. On May 15, 2019, appellant notified the court that the court reporter’s fee has
been paid. Therefore, we ORDER the court reporter responsible for preparing the reporter’s
record in this appeal, Mary Scopas, to file the reporter’s record on or before May 28, 2019. See
TEX. R. APP. P. 35.1, 35.3(c).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court